     Case 3:19-cv-00042-JAH-JLB Document 39 Filed 07/07/20 PageID.621 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   KEYVAN NASSIRI MOTLAGH, et al.,                     Case No.: 19cv42-JAH (JLB)
11                                     Plaintiffs,
                                                         ORDER GRANTING MOTION TO
12   v.                                                  APPOINT GUARDIAN AD LITEM
13
14   MACY’S CORPORATE SERVICES,
15   INC., et al.,
                                     Defendants.
16
     AND RELATED CROSS ACTIONS
17
18
19         Pending before the Court is Plaintiff Keyvan Nassiri Motlagh, et al’s (“Plaintiffs”)
20   Motion to Appoint Guardian Ad Litem. See Doc. No. 38. Upon review of Plaintiffs’ motion
21   and good cause appearing, Plaintiffs’ motion is GRANTED. Accordingly, IT IS HEREBY
22   ORDERED that Keyvan Nassiri Motlagh be appointed Guardian Ad Litem for Mahindokht
23   Sanei Khansari, to continue to prosecute and settle the action on her behalf.
24         IT IS SO ORDERED.
25
26   DATED: July 7, 2020                             _____________________________
                                                     Hon. John A. Houston
27
                                                     United States District Judge
28

                                                     1
                                                                                     19cv42-JAH (JLB)
